 Case 1:18-cv-05053-ENV-LB Document 11 Filed 11/05/18 Page 1 of 2 PageID #: 64



Rayminh L. Ngo, Esq.,
EDNY#4834
HIGBEE & ASSOCIATES (Of Counsel)
1504 Brookhollow Dr., Suite 112
Santa Ana, CA 92705
(714) 617-8350
(714) 597-6559 facsimile
ngo@higbeeassociates.com
Counsel for Plaintiff,
CHRISTOPHER SADOWSKI

Richard Samuel Ortiz, Esq.
EDNY Bar No. RO0824
Law Office of Richard Samuel Ortiz
90-17 214 Street
Queens Village, NY 11428
(347) 299-6213
(718) 928-2216
Richardsamuel@ortizlawpractice.com
Counsel for Defendant,
SAMUEL GONZALEZ d/b/a THE LAST TRADITION


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK

 CHRISTOPHER SADOWSKI,                  Case No. 1:18-cv-05053-ENV-LB

                     Plaintiff,
                                        STIPULATION OF DISMISSAL
 v.                                     PURSUANT TO FRCP 41(a)(1)(A)(ii)

 SAMUEL GONZALEZ d/b/a THE LAST
 TRADITION; and DOES 1 through 10
 inclusive,

                     Defendants.




       STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

      IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their


                                         1
Case 1:18-cv-05053-ENV-LB Document 11 Filed 11/05/18 Page 2 of 2 PageID #: 65



respective counsel(s) that the above-captioned action is voluntarily dismissed, without

prejudice against the Defendant Samuel Gonzalez d/b/a The Last Tradition pursuant to the

Federal Rules of Civil Procedure 41(a)(1)(A)(ii).



Dated: November 2,
                5 2018                          Respectfully submitted,

                                                /s/ Rayminh L. Ngo
                                                Rayminh L. Ngo, Esq.,
                                                EDNY #RN4834
                                                HIGBEE & ASSOCIATES (Of Counsel)
                                                1504 Brookhollow Dr., Ste 112
                                                Santa Ana, CA 92705-5418
                                                (714) 617-8350
                                                (714) 597-6729 facsimile
                                                rngo@higbeeassociates.com
                                                Counsel for Plaintiff,


Dated: November 2,
                5 2018                          Respectfully submitted,

                                                /s/ Richard Samuel Ortiz
                                                 Richard Samuel Ortiz, Esq.
                                                 EDNY Bar No. RO0824
                                                 Law Office of Richard Samuel Ortiz
                                                 90-17 214 Street
                                                 Queens Village, NY 11428
                                                 (347) 299-6213
                                                 (718) 928-2216
                                                 Richardsamuel@ortizlawpractice.com
                                                 Counsel for Defendant




                                               2
